     Case 2:18-cv-01073-JCM-DJA Document 38 Filed 04/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    LUIS A. URENDA-BUSTOS,                           Case No. 2:18-cv-01073-JCM-DJA
12                       Petitioner,                   ORDER
13           v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for an extension of time (third request) (ECF

18   No. 37), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for an extension of

20   time (third request) (ECF No. 37) is GRANTED. Petitioner will have up to and including May

21   13, 2020, to file a response to the motion to dismiss (ECF No. 28).

22          DATED: April 17, 2020.
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                      1
